Citation Nr: 0411454	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center.  Thereafter, 
jurisdiction over the case was transferred to Regional Office 
(RO) in Columbia, South Carolina.  


REMAND

Initially, the Board notes that some preliminary discussion 
as to the characterization of the issues on appeal is 
appropriate.  In connection with this appeal, the originating 
agency adjudicated the back, hearing loss disability and 
tinnitus claims as claims to reopen (see statement of the 
case issued July 2001).  

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104 (a), 19.25, 20.1103 (2003).  The Board 
notes that the veteran's claim for entitlement to service 
connection for back disability was denied by an RO decision 
in September 1972 and his claims for entitlement to service 
connection for hearing loss disability and tinnitus were 
denied by an RO decision in August 1986.  The record does not 
show that the veteran was given proper notification of either 
of these denials.  

Because the veteran never received proper notification of the 
RO's September 1972 and August 1986 decisions which denied 
service connection for back disability, hearing loss 
disability and tinnitus, these decisions are not final and 
the veteran's claims for service connection for these 
disabilities must be adjudicated on a de novo basis.  The 
Board has framed the issues on appeal accordingly.

With respect to all the issues on appeal, the liberalizing 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.  

With respect to the service connection claims at issue, there 
is nothing in the record that satisfies the notification 
requirements of the VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims. 

Finally, in a VA Form 9 received by the RO in August 2001, 
the veteran requested a hearing before the Board via 
videoconference.  By letters dated in January 2004, the 
veteran's representative and his wife informed the RO that 
the veteran was unable to attend his hearing because he was 
currently hospitalized.  As this case is being remanded, the 
Board finds that the veteran's current intentions with 
regards to his hearing request should be clarified, and 
another hearing should be scheduled if he so desires..

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence. 

3.  The RO should then undertake any 
other indicated development, to include 
ordering any examinations deemed 
necessary.

4.  The veteran should be contacted and 
requested to clarify his intentions as to 
whether he desires a hearing, either at 
the RO before a decision review officer 
or before the Board via videoconference.  
If he desires an RO hearing, the desired 
hearing should be scheduled.

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

7.  If requested by the veteran, the 
veteran should be scheduled for a 
videoconference hearing before the Board.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




